Per Curiam.
Tbe respondent brought this action to recover damages for the death of her husband, which she alleges was caused by tbe negligence of tbe city. Tbe deceased received tbe injury which later caused bis death while working as a common laborer in tbe employ of tbe city in tbe Sprague avenue fill, on August 25, 1910. He bad been directed by tbe foreman to go to a certain place to work, and in obedience to tbe order, be bad just arrived at tbe designated place when tbe wall gave way. He was caught and crushed in tbe rock and debris, causing tbe injury from which be later died. There was a verdict and - judgment for tbe plaintiff. Tbe defendant has appealed.
The cause is a companion one to Blair v. Spokane, ante p. 399, 119 Pac. 839, and is controlled -by it in every respect. Upon its authority, tbe judgment is affirmed.